Citation Nr: 0322774	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  03-05 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. § 
1151 (West 2002) for additional disability of low back pain 
as caused by VA hospitalization or surgical or medical 
treatment in September 2000.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from June 1970 to June 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in October 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska, which denied entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for additional 
disability of low back pain as caused by VA hospitalization 
or surgical or medical treatment.  The veteran entered notice 
of disagreement with this decision in February 2003; the RO 
issued a statement of the case in February 2003; and the 
veteran entered a substantive appeal, on a VA Form 9, which 
was received in March 2003.  

The record reflects that in February 2003, by a letter from 
his attorney at the time, the veteran entered a claim to 
reopen service connection for a back disorder.  While the 
claim was styled as entitlement to "service connection," 
because there is a prior final RO rating decision denial of 
service connection for a "back injury" dated in August 
1994, the issue actually raised is whether new and material 
evidence has been received to reopen a claim for service 
connection for a low back disorder.  A February 2003 RO 
decision (in the form of a statement of the case) denied 
reopening of a claim for service connection for a back 
disorder; even though the RO erroneously characterized the 
issue as entitlement to service connection for a back 
condition, it advised the veteran of the regulatory 
requirements for reopening prior final rating decisions, and 
the reasons and bases of the RO's decision reflect that the 
basis of the decision was denial of reopening because new and 
material evidence had not been received since the prior final 
rating decision.  In a subsequent rating decision in April 
2003, the RO correctly characterized the issue as whether new 
and material evidence had been received to reopen a prior 
final claim for service connection for a back disorder.  By 
inclusion of this issue (although erroneously identified as 
entitlement to "service connection" rather than reopening 
of a prior final decision) in a written brief presentation in 
June 2003, the veteran's representative effectively entered a 
notice of disagreement with the RO's February 


2003 decision not to reopen the claim.  As the record does 
not reflect that a statement of the case has been issued 
regarding the issue of whether new and material evidence has 
been received to reopen a claim for service connection for a 
low back disorder, this issue is addressed below in the 
REMAND portion of this decision.  The Board is required to 
remand this issue to the RO for the issuance of a statement 
of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminated the concept of a well-grounded claim 
and superseded the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well grounded.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100.

VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence VA will obtain.  See 38 U.S.C.A. § 5103(a) and (b) 
(West 2002).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  A remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the VCAA regarding the issue of entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for additional 
disability of low back pain as caused by VA hospitalization 
or surgical or medical treatment (a spinal tap) in September 
2000.  Because the RO has not yet considered whether any 
additional notification or 


development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  In Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), the United States Court of Appeals for 
the Federal Circuit reiterated that, absent a waiver of VCAA 
notice and duty to assist provisions, the provisions of 38 
U.S.C.A. § 5103(a) and (b) (West 2002) require VA to afford 
the veteran one year for receipt of any additional evidence; 
if the case is returned to the Board, the Board will not be 
able to adjudicate the claim prior to the expiration of the 
one year time period.  The veteran may waive the right to 
notice and duty to assist required by the VCAA, although the 
record does not reflect that he has done so. 

The record also reflects that, through his representative, in 
June 2003 the veteran entered a notice of disagreement with 
the RO's February 2003 decision to deny reopening of the 
claim for service connection for a low back disorder.  
Although the RO entered a subsequent rating decision in April 
2003 addressing the reopening of the claim, a statement of 
the case has not been issued regarding the issue of whether 
new and material evidence has been received to reopen a claim 
for service connection for a low back disorder.  In order to 
comply with due process requirements, a remand is in order to 
provide the veteran a statement of the case on the issue of 
whether new and material evidence has been received to reopen 
a claim for service connection for a low back disorder.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

The Board notes that the veteran was advised in part that 
compensation was payable for disability that "results from" 
VA hospitalization or medical or surgical treatment, 
vocational rehabilitation, or "as a result of" having 
submitted to an examination.  The amendments to 38 U.S.C.A. 
§ 1151 in effect from October 1, 1997, however, require a 
showing that the additional disability be "caused by" VA 
hospitalization or medical or surgical treatment, vocational 
rehabilitation, or examination.  As the RO correctly 
indicated to the veteran, the amendments to 38 U.S.C.A. 
§ 1151 in effect from October 1, 1997 also require that the 
additional disability have as a "proximate cause" 
carelessness, negligence, lack of proper skill, 


error in judgment, or similar instance of fault on VA's part 
in furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability be an event which 
was not reasonably foreseeable.  As the veteran filed his 
claim for compensation under the provisions of 38 U.S.C.A. 
§ 1151 in June 2002, only the revised version of 38 U.S.C.A. 
§ 1151 in effect from October 1, 1997 is applicable to this 
veteran's case.  Upon remand, the RO should apply the revised 
version of 38 U.S.C.A. § 1151 in effect from October 1, 1997. 

Accordingly, to ensure full compliance with due process 
requirements, this case is REMANDED for the following: 

1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  The RO should also notify the 
veteran of what evidence is required to 
substantiate his claim of entitlement to 
compensation pursuant to 38 U.S.C.A. 
§ 1151 for additional disability of low 
back pain as caused by VA hospitalization 
or surgical or medical treatment (spinal 
tap) in September 2000, what evidence, if 
any, the veteran is to submit, and what 
evidence VA will obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Any notice given, or action 
taken thereafter by the RO, must also 
comply with the holdings of Disabled 
American Veterans, et. al. v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) (veteran is to be afforded one 
year from VCAA notice to submit 
additional evidence).    

2.  The RO should readjudicate the 
veteran's claim of entitlement to 
compensation pursuant to 38 U.S.C.A. 
§ 1151 for additional disability of low 
back pain as 


caused by VA hospitalization or surgical 
or medical treatment (spinal tap) in 
September 2000.  If the decision is 
adverse, the RO should provide the 
veteran a supplemental statement of the 
case, the contents of which should comply 
with applicable law and regulation.  The 
supplemental statement of the case should 
include the provisions of the revised 
version of 38 U.S.C.A. § 1151 (West 2002) 
in effect from October 1, 1997.  After an 
appropriate time to respond, the case 
should be returned to the Board for 
appellate consideration.

3.  The RO should provide the veteran 
with an appropriate statement of the case 
pertaining to the issue of whether new 
and material evidence has been received 
to reopen a claim for service connection 
for a low back disorder.  The RO should 
then give the veteran the opportunity to 
respond, and should advise the veteran 
that he must submit a timely substantive 
appeal if he wishes the Board to consider 
this matter.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


